On Rehearing
It is the contention of the appellant in her brief that this court erred in its opinion in the following:
“1. * * * in not stating in its opinion the facts which Appellant earnestly insists require reversal of the Circuit Court judgment * * *.
“2. * * * in not discussing in its opinion four fundamental principles of law which Appellant earnestly insists require reversal * * *.
“3.. * * * in not considering in its opinion the important questions urged by the Appellant, and in saying that the case presents a 'factual issue (which) was resolved by the trial court’.”
The appellant goes on to restate the propositions of law raised in the original briefs in this matter:
“Proposition No. 3. Where services are rendered in the mere expectation of a legacy, with or without any contract, expressed or implied, to pay for the services, there can be no recovery for the reasonable value thereof.
“Proposition No. 4.- Long delay in presenting or prosecuting a claim creates a strong presumption against validity, particularly where the claim was not asserted in the life of the alleged debtor.
“Proposition No. 5. Services rendered without special promise to pay therefor by party not keeping, or intending to keep, account of work, must be regarded as matter of mutual accommodation for which neither party intended any charge to be made.
“Proposition No. 6. Fact that persons rendering services made no demand for payment until after they had been finished is a circumstance conducive to conclusion that services were intended to be gratuitous.”
Although not a single case is cited in this brief in support of these propositions, no contention is made that these are not accurate propositions of law.
It is equally an accurate statement of the law that the law implies a promise to pay a fair and reasonable compensation for services rendered to another which are knowingly accepted. Irvin v. Strother, 163 Ala. 484, 50 So. 969, cited in the original opinion in this case.
The appellant reiterates portions of the testimony adduced at the trial below. It is her argument that the evidence set out in brief brings the case clearly within the scope of the foregoing propositions. Appellant sets out in brief the portions of the testimony which she contends do so, and says that the facts set out pertain to the following points: “the relations between *226Sullinger and Mathews; the nature and character of Sullinger’s services; the circumstances under which those services were performed; and the inadequacy of the expert testimony in the Circuit Court to sustain the allowance of $7,000 awarded for Sullinger’s services to Mathews”.
As to number one (the relation between Sullinger and Mathews), almost every witness who testified in the trial below testified that the relation between Sullinger and Mathews was a close, intimate, personal relationship. Every witness testified that these two men had great respect and admiration for each other. Every witness testified that Sullinger had been a junior partner of Mathews in the practice of law. Every witness who testified conceded or agreed that Mr. Sullinger had handled every aspect of Judge Mathews business for a period of some three and one-half years preceding Mr. Sullinger’s death. The conduct of this business was done under a general power of attorney wherein Judge Mathews appointed Mr. Sullinger his attorney in fact with unlimited powers.
The appellant contends that the nature of the services rendered and work done by Mr. Sullinger for Judge Mathews was merely clerical. As to one subject, appellant says “The only services the record shows on this matter are Sullinger’s two letters to Washington demanding payment * * The brief alleges that Mrs. Ashley a witness typed both of these letters, etc. The entire argument made by the appellant is that Mr. Sullinger’s services were of a mere clerical, incidental nature amounting to no more than writing form letters, “gathering papers for preparation of tax returns”, “receiving and depositing money”, “writing checks and payment of regular bills”, etc. The appellant would demean the value of the services. However, the record is replete with testimony to the effect that Mr. Sullinger handled every aspect of Judge Mathews’ business for some three and one-half years. Perhaps it is true as appellant states that many of these were mere chores, clerical tasks. All, however, take time.
In this connection, witness Wash Fitts, testified as follows (Record, page 82) :
“A. He [Judge Mathews] told me that he [Mr. Sullinger] had been a lot of help to him, that if it wasn’t for him, he wouldn’t have had a lot of things, that he had kept his things together. =k * *
“Q. Did he tell you what Howard was doing for him?
“A. He said, he was looking after all his business; taking care of it.”
On page 88 this witness testified that in his presence Judge Mathews had indicated that Mr. Sullinger was taking care of all of his business. He further testified that Judge Mathews had real estate and things like that, which Mr. Sullinger “took care of”.
Witness Louise Ashley testified (Record, page 232) that after Howard Sullinger was given the power of attorney by Judge Mathews that he assumed full control over Judge Mathews’ affairs. She testified that he did his banking and letter writing, the handling of his securities, the paying of his bills. She further testified that he looked after Judge Mathews’ property located in Jonesboro. This witness testified (Record, page 236) that Mr. Sullinger made regular visits to Judge Mathews after he became confined to a nursing home in Selma. She testified that Mr. Sullinger saw that repairs were made to the Judge’s house, that the grass got cut, paid the utility bills, grocery bills, paid the housekeeper, paid the taxes, and kept his magazine subscriptions up.
On page 256 this witness testified that Mr. Sullinger spent “three and a half years looking after Judge Mathews’ business”.
Witness Edna Jane Goodwin testified (Record, page 286) that “from what Judge Mathews said, that he wasn’t really worried about anything; that Mr. Sullinger was looking after things for him. That would *227be the implication, that he was looking after .his business.”
■ Witness Mrs. Hobson Smith testified (Record, page 289): “To my knowledge, Mr. Sullinger had complete supervision of all of Judge Mathews’ affairs, especially during the last few months at home * *
Judge Robert W. Gwin, Judge of the Criminal Court of Jefferson County, testified (Record, page 293). The gist of Judge Gwin’s testimony was that he had known Mr. Sullinger and Judge Mathews for a period of years. He testified that he and Judge Mathews were very close friends; that from 1952 until 1957 he had numerous conversations with Judge Mathews, in which he indicated his feelings and what.he intended to do for Howard Sullinger. < Judge Gwin testified that Judge Mathews had told him on numerous occasions that Mr. Sullinger was more than a son to him; that he had done more than a son could ever do; that he was one of the closest friends he had ever had; and that Judge Mathews on numerous occasions told him about all of the things that Mr. Sullinger was doing for him. Judge Gwin testified that based upon his knowledge of what Mr. Sullinger had done in supervising Judge Mathews’ business and based upon his knowledge of the work done in Judge Mathews’ behalf,, in his opinion the value of the services rendered by Mr. Sullinger would be between twelve and fifteen thousand dollars. (Record, page 298)
On page 303 Judge Gwin testified that in his best judgment Mr. Sullinger had made as many as seventy-two round trips to Selma from Bessemer to discuss with Judge Mathews his business.
Witness Normán Brown testified (Record, pages 315-316). Mr. Brown is a practicing attorney in the City of Bessemer. He testified that for a period of over forty-two months, to his knowledge, Mr. Sullinger had managed all of Judge Mathews’ affairs. .On page 329 of the record Mr. Brown testified that in his opinion the value of the services rendered by Mr. Sullinger to Judge Mathews, including the menial, would be between nine thousánd to twelve thousand dollars.
Appellant sought to elicit from this witness a distinction between services rendered as an attorney and services rendered under a general power of attorney. This witness cle.arly distinguished between the two and testified that he felt that the amount he stated would be a reasonable fee for acting as attorney in fact handling an estate of the size of Judge Mathews’.
Witness Rondle Barren testified that he had known both men over a period of -many years. On page 369 of the record he testified that Mr. Sullinger had looked after the business affairs of Judge Mathews, had kept up his home, and had made at least eighty trips to Selma (Record, page 375).
This witness indicated that Judge Mathews had discussed in his presence his intention to repay Mr. Sullinger for all he had ever done for him (Record, page 390)'. ■
As we understand the appellant’s Argument in connection with the “inadequacy of the expert testimony in the Circuit Court to sustain the allowance of $7,000.00 awarded for Sullinger’s services to Mathews” (Appellant’s brief in support of application for rehearing, page 3), it is her contention that the services rendered on behalf of Judge Mathews by Mr. Sullinger were mundane, requiring no expertice, clerical, etc. Page after page of the transcript of the evidence in this case consists of cross-examination of appellee’s witnesses by appellant’s attorney seeking to elicit testimony to the effect that Mr. Sullinger did not act as an investment counselor for Judge Mathews. We agree with the appellant. We do not believe that this evidence supports the conclusion that Mr. Sullinger acted as an investment counselor for Judge Mathews. On the other hand, there is absolutely no contradiction in the evidence that Mr. Sullinger did, under a general power of attorney, conduct every aspect of Judge Mathews’ business for more than' three and one-half years. Two experienced members of *228the Bar testified that the value of the services . rendered by Mr. Sullinger to Judge Mathews were in excess of the award made below.
This case has been tried to the Probate Court. The Probate Judge ordered that the Mathews estate pay to the Sullinger estate the sum of $5,250.00 for the services performed. The appellant then appealed the case to the Circuit Court and tried it before the Honorable Circuit Judge Ball. He listened to numerous witnesses; he heard testimony and observed and considered documents totaling 453 transcript pages. He concluded that the estate of Judge Mathews was indebted to the estate of Mr. Sullinger in the amount of $7,000. The appellant appealed to this court. This court has carefully considered this case on application for rehearing and concludes that the application should be overruled. It is so ordered.
Opinion extended and application for rehearing overruled.
All the Justices concur.